Case 1:19-cv-03998-ILG-RLM Document 1 Filed 07/11/19 Page 1 of 36 PageID #: 1



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------------------------------- x

THE CITY OF NEW YORK,


                                                 Plaintiff,                 Civil Action No. 19-cv-3998

                              -against-
                                                                            COMPLAINT
CIGARETTES UNLIMITED, L.C., JOHN A. LASH, III,
ANITA LASH, STEPHEN DABNEY RILEY, SHANA L.
BILLER, MARY RILEY, MARGARET L. CLARK,
CANDICE S. FOX, MONIQUE PEARSON, JULIUS
PETERS-BRANDON, JOANNA S. PETTIES, PAULA K.
SLOAN,   DERRICK    L.    WHITING,      JESSICA
WHITEHEAD, ELIZABETH R. WINDHAM, DEBRA A.
ANTICO,     JOSEPH N. ANTICO, THOMAS
GUGLIELMO, MERYLE MCGOWAN, ROBERT A.
SCHMIDT, RAZIK K. SHARKI, and John or Jane Doe 1-
30,


                                                 Defendants.

----------------------------------------------------------------------- x


                 Plaintiff the City of New York (the “City”), by its counsel, Zachary W. Carter,

Corporation Counsel of the City of New York, respectfully alleges, with knowledge of its own

actions and on information and belief as to the actions of others, as follows:

                                       NATURE OF THE ACTION

        1.       This is an action for injunctive relief, damages and penalties arising out of the

trafficking of “untaxed” cigarettes1 into New York City by a racketeering enterprise referred to

herein as the “Cigarettes Unlimited Enterprise.” The Cigarettes Unlimited Enterprise consists of


1
  As explained more fully below, “untaxed” cigarettes are those on which New York State and City cigarette excise
taxes should have been, but are not, pre-paid because the defendants evade the cigarette distribution system
mandated by New York law.
Case 1:19-cv-03998-ILG-RLM Document 1 Filed 07/11/19 Page 2 of 36 PageID #: 2



individuals associated together for the purpose of distributing untaxed cigarettes in New York

City.

        2.     The Cigarettes Unlimited Enterprise has engaged for at least the last ten years in

the shipment, transport, receipt, possession, distribution and sale of massive quantities of untaxed

cigarettes in and into New York, resulting in an estimated $27 million tax loss to the City and an

incalculable injury to the public health.

        3.     The $58.50 per carton cigarette excise tax that must be paid for cigarettes legally

sold in New York City gives rise to higher retail cigarette prices in the City than in Virginia,

where the cigarette tax is $3.40 per carton. The members of the Cigarettes Unlimited Enterprise

reap an enormous, illegal profit by acquiring far cheaper Virginia-taxed cigarettes and arranging

for their transport and sale in New York, at prices less than the New York market price but well

above the Virginia purchase-price. The scheme is not of recent vintage. See United States v. Di

Maria, 727 F.2d 265 (2d Cir. 1984) (“‛Bootleg cigarettes’ are those purchased in a low-tax state,

e.g., [Virginia], and then transported to a high-tax state, e.g., New York.”).

        4.     Cigarettes Unlimited, L.C. (“Cigarettes Unlimited”) is a Virginia tobacco

products retailer that operates three retail locations, purchasing an inventory of cigarettes at

wholesale in Virginia, and paying the $3.40 per carton tax for Virginia-stamped

cigarettes. Cigarettes Unlimited then sells out-sized portions of its inventory of Virginia-

stamped cigarettes to individuals known to Cigarettes Unlimited’s owners and employees to

shuttle between Virginia and New York, buying low in Virginia, and selling high in New York.

All parties to the transactions profit from the arbitrage opportunity created by the tax difference

between the two states.




                                                -2-
Case 1:19-cv-03998-ILG-RLM Document 1 Filed 07/11/19 Page 3 of 36 PageID #: 3



        5.       Defendants John A. Lash, III, Anita Lash, Stephen D. Riley, Mary Riley,

Margaret L. Clark, Julius Peters-Brandon, Joanna S. Petties, Paula K. Sloan, Derrick L. Whiting,

Elizabeth R. Windham and John or Jane Doe 1-15 are owner/principals, associates or employees

of Cigarettes Unlimited (hereafter, when referred to collectively, the “Cigarettes Unlimited

Defendants”).

        6.       Defendants Debra A. Antico, Joseph N. Antico, Thomas Guglielmo, Meryle

McGowan, Robert A. Schmidt, Razik K. Sharki and John or Jane Doe 16-30 purchase cigarettes

in Virginia from Cigarettes Unlimited, transporting them to New York City (hereafter, when

referred to collectively, the “Traffickers”).

        7.       Collectively, the Traffickers make monthly purchases from Cigarettes Unlimited

and the Cigarettes Unlimited Defendants of as much as 15,000 cartons of cigarettes, and have

done so over the course of years, transporting the cigarettes to New York City, principally to

Staten Island and Brooklyn, for later sale.

        8.       By shipping, transporting, receiving, possessing, distributing and selling cigarettes

in and into New York City that are not affixed with the joint New York State and City tax stamp,

the Cigarettes Unlimited Defendants and the Traffickers engage in transactions with “contraband

cigarettes” as defined by the Contraband Cigarette Trafficking Act, 18 U.S.C. § 2341 et seq.

(“CCTA”).2 In associating with one another to engage in cigarette trafficking, the Cigarettes

Unlimited Defendants and the Traffickers operate as a racketeering enterprise as defined by the

Racketeer Influenced Corrupt Organizations Act, 18 U.S.C. § 1961 et seq. (“RICO”).



2
  Cigarettes possessed for sale or use in New York City must be affixed with New York State and New York City
excise tax stamps, the purchase of which serves as the pre-payment of State and City cigarette excise taxes.
Cigarettes found in New York that do not bear New York tax stamps are “contraband” cigarettes within the meaning
of the Contraband Cigarette Trafficking Act (“CCTA”), 18 U.S.C. § 2341 et seq., regardless of whether the
cigarettes bear a tax stamp of another jurisdiction.

                                                     -3-
Case 1:19-cv-03998-ILG-RLM Document 1 Filed 07/11/19 Page 4 of 36 PageID #: 4



       9.      In failing to file with New York City and State tax administrators reports detailing

their cigarette deliveries into New York, the Cigarettes Unlimited Defendants and the Traffickers

violate the Jenkins Act, 15 U.S.C. § 375 et seq., (as amended by the Prevent All Cigarette

Trafficking Act of 2010) (collectively, the “PACT Act”)), whether or not the cigarettes are

affixed with New York tax stamps.

       10.     The Cigarettes Unlimited and the Trafficker Defendants separately violate the

PACT Act by delivering cigarettes into New York without complying with New York laws

governing the sale and distribution of cigarettes, including but not limited to laws requiring tax

stamps to be affixed to all cigarettes possessed for sale in New York.

       11.     The Cigarettes Unlimited and the Trafficker Defendants separately violate New

York Public Health Law §1399-ll (“NY PHL 1399-ll”) by delivering cigarettes to persons not

licensed to operate tobacco businesses, regardless of whether the cigarettes are affixed with tax

stamps,.

       12.     The violations of the law described above injure the public health and the fiscal

interests of New York City, entitling the City to an order; i) enjoining the defendants from

shipping, transporting, receiving, possessing, distributing and selling contraband cigarettes into

New York City and State in violation of the CCTA and RICO; (ii) enjoining the defendants from

delivering cigarettes into New York City and State without reporting the sales to New York City

and State tax administrators and without complying with New York laws applicable to cigarette

sales, in violation of the PACT Act; (iii) enjoining the defendants from shipping cigarettes to

persons not licensed to operate tobacco businesses in New York City and State, in violation of

NY PHL § 1399-ll; (iv) requiring the defendants jointly and severally to pay the City money

damages under the CCTA in an amount equal to the amount of the New York City cigarette tax



                                               -4-
Case 1:19-cv-03998-ILG-RLM Document 1 Filed 07/11/19 Page 5 of 36 PageID #: 5



that should have been paid on each carton of cigarettes trafficked into New York City; (v) under

RICO, requiring the defendants jointly and severally to pay the City money damages equal to

three times the amount of the damages awarded under the CCTA; (v) awarding civil penalties

under the CCTA, PACT Act and NY PHL § 1399-ll and (vi) awarding attorney’s fees provided

for under the RICO statute.

                                     JURISDICTION AND VENUE

        13.        The Court has jurisdiction over the subject matter of this action pursuant to 15

U.S.C. § 378, 18 U.S.C. § 1964, 18 U.S.C. § 2346 (b)(1), 28 U.S.C. § 1331, and 28 U.S.C. §

1367(a).

        14.     Venue is proper in this district under 18 U.S.C. § 1965(a) and (b) and 28 U.S.C.

§ 1391(b), because a substantial part of the events and omissions giving rise to the claims

occurred in this district.

                                                PARTIES

        15.     The City is a municipal corporation organized under the laws of the State of New

York.

        16.     Cigarettes Unlimited, L.C. is a limited liability company formed under the laws of

the   State   of     Virginia     with   a   principal   place   of   business   at   RR   2, Box 269C

Heathsville, VA 22473.          Cigarettes Unlimited currently operates three retail stores: at 5079

Jefferson Davis Hwy, Fredericksburg, VA, 22408 (“CU-Fredericksburg”), at 712 Warrenton

Road, Suite A, Fredericksburg, VA 22406 (“CU-Stafford”), and at 4315 Dale Blvd., Dale City,

VA 22193 (“CU-Dale City”).




                                                   -5-
Case 1:19-cv-03998-ILG-RLM Document 1 Filed 07/11/19 Page 6 of 36 PageID #: 6



       17.    Defendant John A. Lash, III is a resident of the State of Virginia, residing at

12601 Grampion Lane, Chesterfield, VA 23838. John A. Lash, III is an owner of Cigarettes

Unlimited, L.C.

       18.    Defendant Anita Lash is a resident of the State of Virginia, residing at 12601

Grampion Lane, Chesterfield, VA 23838, and is an employee or is associated with Cigarettes

Unlimited, L.C.

       19.    Defendant Stephen D. Riley is a resident of the State of Virginia, residing at 8866

Ringview Drive, Mechanicsville, VA 23116 and at 662 Harveys Neck Road, Heathsville, VA

22473. Stephen D. Riley is an owner of and the president of Cigarettes Unlimited, L.C.

       20.    Defendant Mary Riley is a resident of the State of Virginia, residing at 662

Harveys Neck Road, Heathsville, VA 22473, and is an employee or is associated with Cigarettes

Unlimited, L.C.

       21.    Defendant Shana L. Biller is a resident of the State of Virginia, residing at 14707

Endsley Turn, Woodbridge, VA 22194, and is an employee of Cigarettes Unlimited, L.C.

       22.    Defendant Margaret L. Clark is a resident of the State of Virginia, residing at 311

Green Arbor Drive, Fredericksburg, VA 22407 and is an employee of Cigarettes Unlimited, L.C.

       23.    Defendant Candice S. Fox is a resident of the State of Virginia, residing at 3816

Findley Road, Woodbridge, VA 22193, and is an employee of Cigarettes Unlimited, L.C.

       24.    Defendant Julius Peters-Brandon is a resident of the State of Virginia, residing at

4050 Tarpon Lane, Woodbridge, VA 22193. Julius Peters-Brandon is an employee of Cigarettes

Unlimited and the manager of Cigarettes Unlimited at the Dale City location.

       25.    Defendant Monique M. Pearson is a resident of the State of Virginia, residing at

4015 Farrington Ct., Woodbridge, VA 22193, and is an employee of Cigarettes Unlimited, L.C.



                                             -6-
Case 1:19-cv-03998-ILG-RLM Document 1 Filed 07/11/19 Page 7 of 36 PageID #: 7



       26.       Defendant Joanna S. Petties is a resident of the State of Virginia, residing at

10707 White Pines Lane, Fredericksburg, VA 22407and is an employee of Cigarettes Unlimited,

L.C.

       27.       Defendant Paula K. Sloan is a resident of the State of Virginia, residing at 3816

Findley Road, Woodbridge, VA 22193, and is an employee of Cigarettes Unlimited L.C. Dale

City location.

       28.       Jesse Whitehead is a resident of the State of Virginia, residing at 4422 Hendricks

Drive, Woodbridge, VA 22194, and is an employee of Cigarettes Unlimited, L.C.

       29.       Derrick L. Whiting is a resident of the State of Virginia, residing at 200 Merlin

Way, Apt 202, Fredericksburg, VA 22406 and is an employee of Cigarettes Unlimited and the

manager of Cigarettes Unlimited, L.C. Stafford location.

       30.       Defendant Elizabeth R. Windham is a resident of the State of Virginia, residing at

220 Empress Alexandra Place, Fredericksburg, VA 22406, and is an employee of Cigarettes

Unlimited, L.C.

       31.       Defendant Debra A. Antico is a resident of the State of New York, residing at 69

Stepney St., Staten Island, NY 10314.

       32.       Defendant Joseph N. Antico is a resident of the State of New York, residing at

60A Selvin Loop, Staten Island, NY 10303.

       33.       Defendant Thomas Guglielmo is a resident of the State of New York, residing at

69 Ericka Loop, Staten Island, NY 10312.

       34.       Defendant Meryle McGowan is a resident of the State of New York, residing at

276 Marlborough Road, Brooklyn, NY 11226.




                                                -7-
Case 1:19-cv-03998-ILG-RLM Document 1 Filed 07/11/19 Page 8 of 36 PageID #: 8



       35.     Defendant Robert A. Schmidt is a resident of the State of New York, residing at

324 Isabela Ave, Staten Island, NY 10306

       36.      Defendant Razik Sharki is a resident of the State of New York, residing 67 Indale

Ave, Staten Island, NY 10309.

       37.     Defendants John or Jane Doe 1-15 are residents of the State of Virginia who are

owners, managers, employees, or associates of Cigarettes Unlimited, L.C. whose precise identity

is unknown to the City at this time.

       38.      Defendants John or Jane Doe 16-30 are residents of the State of New York who

purchase cigarettes from Cigarettes Unlimited, L.C. and transport the cigarettes to New York

City for subsequent sale whose precise identity is unknown to the City at this time.

                                        BACKGROUND

       39.     Cigarette smoking is a leading cause of preventable premature death in the United

States and in New York State. Smoking annually kills more than 480,000 people nationwide;

tobacco use kills between 26,000 and 28,000 New Yorkers each year, a figure that exceeds the

combined number of deaths from alcohol, motor vehicles accidents, and firearms.

       40.     Smoking-related disease is a substantial drain on the public treasury, costing

approximately $300 billion a year in medical care costs and lost productivity. New Yorkers

spend approximately $10.4 billion a year in health-care costs related to tobacco use, which

includes $3.3 billion in Medicaid expenditures.

       41.     The public health and economic costs of tobacco use have compelled all levels of

government to regulate strictly the sale and use of tobacco. Numerous studies have shown that

smoking is most effectively discouraged by increasing the cost of cigarettes through the

imposition of high cigarette taxes. Report of the Surgeon General, How Tobacco Smoke Causes



                                              -8-
Case 1:19-cv-03998-ILG-RLM Document 1 Filed 07/11/19 Page 9 of 36 PageID #: 9



Disease: The Biology and Behavioral Basis for Smoking-Attributable Disease, at 654 (2010)

(noting that “increases in the price of cigarettes through excise taxes . . . are an effective policy

intervention to prevent smoking initiation among adolescents and young adults, reduce cigarette

consumption, and increase the number of smokers who quit”); Report of the Surgeon General, E-

Cigarette Use Among Youth and Young Adults, at 155 (2016) (“[t]he sizeable body of research

examining the effects of taxes and prices on the sale and use of conventional cigarettes . . . leads

to the conclusion that price increases resulting from higher excise taxes are effective tools for

reducing cigarette consumption, especially among youth”); Nathan J. Doogan, et al., The impact

of a federal cigarette minimum pack price policy on cigarette use in the USA, Tobacco Control,

27:203-208 (2018).3 To discourage cigarette use, New York City and State have imposed among

the highest tobacco taxes in the nation.

           42.     The relationship between cigarette prices and public health is sufficiently close

that the rate of infant mortality in a particular jurisdiction are affected by cigarette prices in that

jurisdiction, so much so that researchers have stated that “Federal and state policymakers may

consider increases in cigarette taxes as a primary prevention strategy for infant mortality.”4




3
  See also Martijin van Hasselt, et al., The relation between tobacco taxes and youth and young adult smoking: What
happened following the 2009 U.S. federal tax increase on cigarettes?, Addictive Behaviors, 45:104-109 (2015);
Chaloupka FJ, Yurekli A, Fong GT. Tobacco taxes as a tobacco control strategy. Tob Control 2012;21:172–80; Inst.
of Med., Ending the Tobacco Problem: A Blueprint for the Nation 80, 182 (2007); Prevent All Cigarette Trafficking
Act of 2007, and the Smuggled Tobacco Prevention Act of 2008: Hearing Before the Subcomm. on Crime,
Terrorism, and Homeland Security of the H. Comm. on the Judiciary, Serial No. 110-47, at 52 (May 1, 2008)
(Statement of Matthew L. Myers, President, Campaign for Tobacco-Free Kids); International Agency for Research
on Cancer (IARC) Handbook of Cancer Prevention Volume 14: Effectiveness of Tax and Price Policies for Tobacco
Control. See chapters 5 (adult) and 6 (youth) (the response of youths to increases in cigarette prices is even greater,
with a ten-percent price increase reducing the number of youth smokers by an estimated six or seven percent).

4
    http://pediatrics.aappublications.org/content/137/1/e20152901#F2.


                                                        -9-
Case 1:19-cv-03998-ILG-RLM Document 1 Filed 07/11/19 Page 10 of 36 PageID #: 10



                CIGARETTE TAXATION AND REGULATION IN NEW YORK

         43.      The State and City of New York each impose a separate excise tax on cigarettes.

With exceptions not relevant to this complaint, the tax applies to all cigarettes possessed for sale

or use in the State or City.5 All cigarettes present in the State are presumed subject to the

cigarette tax until the possessor establishes the contrary. New York Tax Law § 471, § 471-a;

Administrative Code of the City of New York (“Ad. Code”) § 11-1302.

         44.      One carton of cigarettes contains ten (10) packs of twenty (20) cigarettes. At all

times relevant to this complaint, the New York City excise tax has been $1.50 per pack or $15.00

per carton. At all times relevant to this complaint, the New York State excise tax has been $4.35

per pack or $43.50 per carton.

         45.      All cigarettes possessed for sale in New York State and City, with exceptions not

relevant to this complaint, must bear tax stamps, which serve as proof that the tax has been paid.

N.Y. Tax L. § 471; 20 N.Y.C.R.R. § 76.1(a)(1); Ad. Code § 11-1302(g). Every pack of cigarettes

in New York State, with exceptions not relevant here, is required to have affixed to it a New

York State excise tax stamp, evidencing tax paid to the State of $4.35. Every pack of cigarettes

in New York City is required to have affixed to it a joint New York State/New York City tax

stamp, the City’s share of which is $1.50 in tax.

         46.      State and City cigarette excise taxes, with exceptions not relevant here, are

permissibly paid exclusively by “cigarette stamping agents,” usually wholesale cigarette dealers,

licensed by the State and City of New York expressly to first purchase and then affix tax stamps

to the cigarettes then sold at wholesale. The price of the tax stamp purchased and affixed by the

stamping agent is approximately equal to the amount of the tax due, plus “pre-paid” sales tax (at

5
 The “use” of cigarettes in the State or City is “any exercise of a right or power, actual or constructive, including
but not limited to receipt, storage or any keeping or retention for any length of time.” New York Tax Law § 471-a,
Ad. Code § 11-1301(4).

                                                       - 10 -
Case 1:19-cv-03998-ILG-RLM Document 1 Filed 07/11/19 Page 11 of 36 PageID #: 11



a rate set annually by the New York State Department of Taxation and Finance). By purchasing

and affixing a cigarette tax stamp to every package of cigarettes possessed by the agent for sale

in the State and/or City, the tax is paid, with the stamp serving as proof of payment. N.Y. Tax L.

§ 471; 20 N.Y.C.R.R. § 76.1(a)(1); Ad. Code § 11-1302(e).

        47.      New York State mandates that stamping agents serve as the only entry point for

cigarettes into New York’s stream of commerce. With exceptions not relevant here, no other

person other than a stamping agent is liable for or authorized to pay the cigarette tax. By law, the

stamping agent must incorporate the amount of the tax into the price of the cigarettes, thereby

passing the tax burden, not the tax itself, to each subsequent purchaser of the cigarettes in the

distribution chain, and ultimately to the consumer, as required under N.Y. Tax L. § 471 and Ad.

Code Ad. Code § 11-1302(e) and (h).

                        CIGARETTE TAX AVOIDANCE PRACTICES

        48.      State and local governments independently set the amount of imposed cigarette

taxes in their jurisdiction, giving rise to significant differences in cigarette prices among different

taxing jurisdictions. Cigarettes can therefore be purchased at far lower prices in jurisdictions that

impose low cigarette taxes than in jurisdictions that impose high cigarette taxes. New York State

and City cigarette taxes combine to form the highest cigarette tax in the nation.

        49.      The price differences created by varying tax rates yield schemes to evade cigarette

taxes when residents of high-tax jurisdictions seek to take illegal advantage of the lower

purchase prices available in low-tax jurisdictions.         Smugglers earn substantial profits by

exploiting this “cross-border” market, purchasing at the low prices available in low-tax

jurisdictions and selling the cigarettes at higher, but still below-market prices in high-tax

jurisdictions.



                                                - 11 -
Case 1:19-cv-03998-ILG-RLM Document 1 Filed 07/11/19 Page 12 of 36 PageID #: 12



        50.      The availability of cigarettes at a purchase price that has been reduced below the

market price prevailing in a particular jurisdiction as a result of the non-payment of taxes owed

on the cigarettes undercuts the deterrent effect of high cigarette prices, so that “limit[ing]

smuggling and the availability of untaxed tobacco products is essential to maximizing the

effectiveness of higher taxes in reducing tobacco use[.]” Report of the Surgeon General, How

Tobacco Smoke Causes Disease: The Biology and Behavioral Basis for Smoking-Attributable

Disease (2010), at 6546; Nathan J. Doogan, et al., The Impact of a Federal Cigarette Minimum

Pack Price Policy On Cigarette Use In The USA, Tobacco Control, 27:203-208 (2018).

        51.      Any contention that cigarette tax evasion is caused by the choice of a jurisdiction

to impose high taxes is incorrect on its face. It is self-evident that it is the price disparity, not

high or low taxes per se that creates the opportunity for arbitrage. The price disparities that yield

cross-border smuggling are equally attributable to the choice of tobacco-producing jurisdictions

to favor local tobacco sales by imposing low taxes as they are to the choice of jurisdictions that

seek to reduce health care costs by imposing high taxes.

                                 ACTIONS OF THE DEFENDANTS

        52.      Cigarettes Unlimited purports to be engaged in the retail sale of cigarettes and

other tobacco and nicotine products. Cigarettes Unlimited’s three retail stores are owned by

Defendants Lash and Riley, and operated by them and their wives, Anita Lash and Mary Riley.

The Cigarettes Unlimited stores are also operated by employees Shana L. Biller, Margaret L.

Clark, Candice S. Fox, Monique Pearson, Julius Peters-Brandon, Joanna S. Petties, Paula K.




6
  Available at http://www.cdc.gov/tobacco/data_statistics/sgr/2010/index.htm. (“Untaxed” cigarettes are those in
which the tax owed on the cigarettes has not been paid. Untaxed cigarettes may be profitably sold at lower prices
because the seller did not incur the cost of taxes.”)


                                                    - 12 -
Case 1:19-cv-03998-ILG-RLM Document 1 Filed 07/11/19 Page 13 of 36 PageID #: 13



Sloan, Derrick L. Whiting, Jessica Whitehead, Elizabeth R. Windham and John or Jane Does 1-

15.

       53.       Cigarettes Unlimited is not a New York-licensed stamping agent, nor are any of

the Traffickers. The Traffickers are not otherwise licensed to deal in cigarettes in New York

State or City.

       54.       Cigarettes Unlimited’s three retail stores, CU-Fredericksburg, CU-Stafford and

CU-Dale City are each involved with supplying cigarettes to the Traffickers.

       55.       The Cigarettes Unlimited stores purchase Virginia-taxed cigarettes from Atlantic

Dominion Distributors, a convenience store supplier, and maintain an inventory of cigarettes in

each of the three Cigarettes Unlimited retail locations.

       56.       The Traffickers purchase Virginia-taxed cigarettes from Cigarettes Unlimited at

the CU-Fredericksburg, CU-Stafford, and CU-Daly City stores and transport the cigarettes in

their personal vehicles, which bear New York license plates, to residential locations in Brooklyn

and Staten Island, where the cigarettes are stored and then sold to others.

       57.       The Traffickers telephone their orders to Cigarettes Unlimited, from telephone

numbers identifiable as having New York City area codes, typically on the same day of the

week. The cigarette orders are then passed internally to Cigarettes Unlimited’s employees. The

employees assemble the order for a particular Trafficker and set the order aside in advance of the

Trafficker’s arrival, also typically on the same day each week.

       58.       The Traffickers arrive at Cigarettes Unlimited’s retail locations with large

amounts of cash, which are bought into the stores to pay for the cigarettes. IRS Form 8300,

Report of Cash Payments Over $10,000 Received in a Trade or Business, requires that a

transaction in which a business receives more than $10,000 in cash from one buyer in a single



                                               - 13 -
Case 1:19-cv-03998-ILG-RLM Document 1 Filed 07/11/19 Page 14 of 36 PageID #: 14



transaction or two or more related transactions be reported to the IRS. Cigarettes Unlimited

never reports its cash sales to the Traffickers.

           59.       After entering the stores with satchels of cash and leaving without them, the

Traffickers load into their vehicles black plastic bags that appear to be filled with master cases or

half-cases of cigarettes.7 Cigarettes Unlimited’s employees frequently assist in loading the

purchases into the Traffickers’ vehicles, which bear New York plates.

           60.       Upon leaving Cigarettes Unlimited’s retail locations, the Traffickers have on

numerous occasions been observed in their vehicles in Maryland, Delaware, New Jersey and

New York City.

           61.       The Traffickers include:

                         a. Defendant Debra Antico, 69 Stepney St., Staten Island, NY 10314, who
                            buys Virginia-stamped cigarettes from CU-Dale City and transports the
                            cigarettes to her New York City residence, where the cigarettes are held
                            for re-sale. Debra Antico has stated that she generally places her orders for
                            cigarettes in telephone calls with Julius Brandon-Peters or Paula K. Sloan.
                            Examples of cigarette trafficking to New York by Debra Antico include
                            but are not limited to:

                                   i. On or about April 17, 2019, Debra Antico purchased from CU-
                                      Dale City approximately 386 cartons of cigarettes and transported
                                      the cigarettes to New York City.

                                  ii. On or about April 19, 2019, Debra Antico purchased from CU-
                                      Dale City approximately 79 cartons of cigarettes and transported
                                      the cigarettes to New York City.

                                 iii. On or about April 24, 2019, Debra Antico purchased from CU-
                                      Dale City approximately 178 cartons of cigarettes and transported
                                      the cigarettes to New York City.




7
    A master case of cigarettes contains 60 cartons of cigarettes; a half-case contains 30 cartons.

                                                          - 14 -
Case 1:19-cv-03998-ILG-RLM Document 1 Filed 07/11/19 Page 15 of 36 PageID #: 15



                     iv. On or about April 26, 2019, Debra Antico purchased from CU-
                         Dale City approximately 99 cartons of cigarettes and transported
                         the cigarettes to New York City.

                      v. On or about May 8, 2019, Debra and Joseph Antico arrived at CU-
                         Dale City and loaded approximately six half-cases of cigarettes
                         and some additional loose cartons into their vehicle (NY JDB
                         4386). They transported the cigarettes to 69 Stepney St., Staten
                         Island, NY.

                     vi. On or about May 10, 2019, Debra Antico purchased from CU-Dale
                         City approximately 184 cartons of cigarettes and transported the
                         cigarettes to New York City.

                    vii. On or about May 15, 2019, Debra Antico purchased from CU-Dale
                         City an unknown number of cartons of cigarettes and transported
                         the cigarettes to New York City.

                    viii. On or about May 22, 2019, Debra and Joseph Antico purchased
                          approximately 400 cartons of cigarettes from CU-Dale City and
                          loaded them into her vehicle (NY JDB-4386) and transported the
                          cigarettes to Staten Island, where some of the cigarettes were
                          unloaded at 69 Ericka Loop, the residence of defendant Thomas
                          Guglielmo, and the remainder unloaded at 69 Stepney St., Staten
                          Island. Debra Antico was at that time arrested at her residence and
                          charged with possession of 83.8 cartons of Virginia-stamped
                          cigarettes.

                         When questioned, Debra Antico stated she “does not bring
                         cigarettes to bodegas and restaurants.” “She has a “relationship
                         with Rob [Schmidt] in regards to going down to buy cigarettes
                         from different locations.” Debra Antico further stated that “I go
                         down to Virginia once a week in order to buy various brands of
                         cigarettes. I get the money to buy the cigarettes from friends and
                         family in order to buy them cigarettes. I call a week in advance to
                         make an order to pick up from cigarette store. I dropped cigarettes
                         at 69 Erica Loop.”

                         Debra Antico’s working relationship with Robert Schmidt is
                         further evidenced by the fact that Schmidt is the subscriber on each
                         of the five cell phones that Debra Antico carries.
                                         - 15 -
Case 1:19-cv-03998-ILG-RLM Document 1 Filed 07/11/19 Page 16 of 36 PageID #: 16




                         Debra Antico stated following her arrest that she has met with
                         Cigarettes Unlimited owner John Lash III and that Lash is aware
                         that the cigarettes she purchases are transported to New York City
                         for re-sale.

               b. Defendant Joseph Antico, residing at 60A Selvin Loop, Staten Island,
                  NY 10303, buys Virginia-stamped cigarettes from CU-Dale City and
                  transports the cigarettes to 69 Ericka Loop or 69 Stepney St., Staten
                  Island, where the cigarettes are held for re-sale. Examples of cigarette
                  trafficking to New York by Joseph Antico include but are not limited to:

                      i. On or about April 16, 2019, Joseph Antico purchased
                         approximately 49 cartons of cigarettes from CU-Dale City and
                         transported the cigarettes back to New York City.

                      ii. In or around May 22, 2019, Debra and Joseph Antico purchased
                          approximately 400 cartons of cigarettes from CU-Dale City and
                          loaded them into Debra Antico’s vehicle (NY JDB-4386) and
                          transported the cigarettes to Staten Island where some of the
                          cigarettes were unloaded at 69 Ericka Loop. Joseph Antico was
                          then arrested and charged with possession of 83.8 cartons of
                          Virginia-stamped cigarettes.

               c. Defendant Thomas Guglielmo, residing at 69 Ericka Loop, Staten Island,
                  NY 10312, buys Virginia-stamped cigarettes from CU-Dale City and the
                  cigarettes are transported for him by Debra and Joseph Antico to a garage
                  adjacent to his residence at 69 Ericka Loop, Staten Island, where the
                  cigarettes are held for re-sale. Thomas Guglielmo was a defendant in a
                  prior cigarette trafficking case, City of New York v. Chavez, Civil Action
                  No. 11-2691 (KBF) (S.D.N.Y. 2011) and is the subject of a consent order
                  permanently enjoining him from engaging in cigarette trafficking.
                  Examples of cigarette trafficking to New York in which Thomas
                  Guglielmo participated include but are not limited to:

                      i. On or about May 22, 2019 Thomas Guglielmo consented to a
                         search of his garage, where 341 cartons of Virginia-stamped
                         cigarettes which had been placed there by Debra and Joseph
                         Antico were found, along with a quantity of black plastic bags.



                                         - 16 -
Case 1:19-cv-03998-ILG-RLM Document 1 Filed 07/11/19 Page 17 of 36 PageID #: 17



               d. Defendant Meryle McGowan, 276 Marlborough Road, Brooklyn, NY
                  11226, buys Virginia-stamped cigarettes from CU-Dale City and
                  transports the cigarettes to her residence in Brooklyn, where the cigarettes
                  are held for re-sale. Meryle McGowan resides at the same location as
                  William R. McGowan, Jr., 276 Marlborough Road, Brooklyn, NY 11226,
                  who was a defendant in a prior cigarette trafficking case, City of New York
                  v. Chavez, Civil Action No. 11-2691 (KBF) (S.D.N.Y. 2011) and who is
                  the subject of a consent order permanently enjoining him from engaging in
                  cigarette trafficking. Examples of cigarette trafficking to New York by
                  Meryle McGowan include but are not limited to:

                       i. On or about April 16, 2019, Meryle McGowan purchased from
                          CU-Dale City approximately 722 cartons of cigarettes and
                          transported the cigarettes to New York City.

                      ii. On or about May 1, 2019 Meryle McGowan arrived at CU-Dale
                          City and purchased approximately 700 cartons of cigarettes which
                          were loaded into her vehicle contained within 25 black plastic
                          bags. Meryle McGowan drove the cigarettes to her residence at
                          276 Marlborough Road, Brooklyn, NY 11226.

               e. Defendant Robert Schmidt, 324 Isabela Ave, Staten Island, NY 10306,
                  buys Virginia stamped cigarettes from one of the Cigarettes Unlimited
                  stores and transports the cigarettes to Staten Island, where the cigarettes
                  are held for re-sale. Schmidt has been transporting cigarettes from
                  Cigarettes Unlimited to New York City on a weekly basis for
                  approximately two and one-half years. Examples of cigarette trafficking
                  to New York by Robert Schmidt include but are not limited to:

                       i. On or about April 15, 2019 Robert Schmidt arrived at CU-Dale
                          City and purchased approximately 575 cartons of cigarettes which
                          were loaded into his vehicle and transported by him to Staten
                          Island.

                      ii. On or about April 19, 2019 Robert Schmidt arrived at CU-Dale
                          City and purchased approximately 771 cartons of cigarettes which
                          were loaded into his vehicle and transported by him to Staten
                          Island.




                                         - 17 -
Case 1:19-cv-03998-ILG-RLM Document 1 Filed 07/11/19 Page 18 of 36 PageID #: 18



                     iii. On or about April 24, 2019 Robert Schmidt arrived at CU-Dale
                          City and purchased approximately 679 cartons of cigarettes which
                          were loaded into his vehicle and transported by him to Staten
                          Island.

                     iv. On or about April 26, 2019 Robert Schmidt arrived at CU-Dale
                         City and purchased approximately 750 cartons of cigarettes which
                         were loaded into his vehicle and transported by him to Staten
                         Island.

                      v. On or about May 1, 2019 Robert Schmidt arrived at CU-Dale City
                         and purchased approximately 740 cartons of cigarettes which were
                         loaded into his vehicle (NY plate HAY-8217) and transported by
                         him to Staten Island.

                     vi. On or about May 28, 2019, Robert Schmidt arrived at CU-Dale
                         City and purchased approximately 1200 cartons (20 cases) which
                         were loaded into his vehicle (NY JHU-2118) and transported to by
                         him New York City.

                    vii. On or about June 4, 2019, Robert Schmidt arrived at CU-Dale City
                         and purchased approximately 450 cartons (15 cases) of cigarettes
                         which were loaded into his vehicle (NY JHU-2118) and
                         transported by him to New York City.

                    viii. On or about June 11, 2019, Robert Schmidt arrived at CU-Dale
                          City and purchased approximately 45 cases of cigarettes which
                          were loaded into his vehicle (NY JHU-2118) and transported by
                          him to Staten Island where he was found to posses 45 cases of
                          Virginia-stamped cigarettes and arrested for possession of
                          unstamped cigarettes. Upon his arrest Schmidt stated that he has
                          purchased all of his cigarettes at Cigarettes Unlimited, that he has
                          met with owner John Lash III, and that Lash knows that the
                          cigarettes are being transported to New York for re-sale.

               f. Defendant Razik Sharki, 67 Indale Ave, Staten Island, NY 10309, buys
                  Virginia stamped cigarettes from CU-Dale City and transports the
                  cigarettes to Staten Island, where the cigarettes where the cigarettes are
                  held for re-sale. Examples of cigarette trafficking to New York by Razik
                  Sharki include but are not limited to:


                                         - 18 -
Case 1:19-cv-03998-ILG-RLM Document 1 Filed 07/11/19 Page 19 of 36 PageID #: 19




                            i. On or about April 4, 2019, Razik Sharki purchased approximately
                               180 cartons of cigarettes arrived at CU-Dale City and transported
                               the cigarettes to Staten Island.

        62.     Cigarettes Unlimited maintains separate spreadsheets for its Trafficker customers

on which it records its sales to them. Analyses taken from incomplete sets of such spreadsheets

indicate that the Cigarettes Unlimited Defendants sell the Traffickers approximately $1.3 million

worth of cigarettes every thirty (30) days, or approximately 15,000 cartons every thirty (30)

days.

        63.     Assuming that rate remained constant for the ten years in which Cigarettes

Unlimited has been engaged in cigarette trafficking, the City sustained approximately $27

million in damages.

                             THE DEFENDANTS’ KNOWLEDGE

        64.     IRS Form 8300, Report of Cash Payments Over $10,000 Received in a Trade or

Business, requires reporting to IRS of transactions in which a business receives more than

$10,000 in cash from one buyer as a result of a single transaction or two or more related

transactions.

        65.      Despite receiving dozens of cash payments from a single buyer in excess of

$10,000 in connection with a single transaction, namely from the Traffickers, the Cigarettes

Unlimited Defendants rarely or never file Form 8300s. The Cigarettes Unlimited Defendants fail

to file Form 8300 because they know that to do so would expose the large sales of Virginia-

stamped cigarettes made to the Traffickers. The Cigarettes Unlimited Defendants concealment

of large cash sales is evidence of their knowledge that the transactions are illegal.

        66.     Certain Cigarettes Unlimited Defendants load cases of cigarettes purchased by the

Traffickers into the Traffickers’ vehicles, for those Cigarettes Unlimited Defendants receive

                                               - 19 -
Case 1:19-cv-03998-ILG-RLM Document 1 Filed 07/11/19 Page 20 of 36 PageID #: 20



payments of $500 over and above their salaries. Employee “tips” of this size are evidence that

that the Cigarettes Unlimited Defendants recognize that in assisting the loading of New York-

plated vehicles with large quantities of cigarettes they face legal action.

       67.     The Cigarettes Unlimited Defendants’ knowledge of a scheme to traffic cigarettes

into New York City is evidenced in an undated memorandum written after the arrest of Robert

Schmidt by defendant Paula K. Sloan, an employee of the CU-Dale City location, to “Julius,”

believed to be Defendant Julius Peters-Brandon:

               Rob [believed to be defendant Robert Schmidt] was arrested
               Tuesday night after being here. Mary said “they” followed him and
               got him up north. He left $4,000 that no one realized until after
               shift change. We never got to tell him. Its [sic] in an envelope in
               the safe because we didn’t know what else to do with it. . . . .

               Before finding all of that out Rob wanted mom to ask John if he
               knew anything about Virginia State Troopers following people
               back to New York because that is what Debbie is claiming
               happened. Then Mary said “They” followed Rob. John thinks
               that’s bullshit and Debby probably turned Rob in. But after
               thinking about it John called back and said we need to cool it down
               and NOT have any buyers this week or next week and to cancel
               there [sic] orders. I cancelled the ones I put in today. Mary knows
               because she called after that and mom told Joe already. So you still
               need to call Meryle and Lee because they had orders put in for next
               week.

       68.     An undated Post-It note in handwriting resembling that of defendant Paula K.

Sloan states: “Rob arrested[.] Mary wants to know if there is another day she can come. No

Buyers [sic] this week

       69.     A second note, in the same handwriting, states “Rob wants us to ask John if he

has ever heard of a Virginia State Trooper following someone to New York. this is what Debbie

claims happened.” Three names appeared on the Post-It note: Lee, Meryle, Mary.

                         ALLEGATIONS RELATED TO THE CCTA



                                               - 20 -
Case 1:19-cv-03998-ILG-RLM Document 1 Filed 07/11/19 Page 21 of 36 PageID #: 21



        70.    The CCTA makes it a felony punishable by up to five years’ imprisonment for

any person, with exceptions not relevant here, to ship, transport, receive, possess, sell, distribute

or purchase “contraband cigarettes,” defined as more than 10,000 cigarettes that bear no

evidence of the payment of applicable cigarette taxes to the State or locality in which the

cigarettes are found, if that jurisdiction requires stamps to be placed on packages or other

containers of cigarettes to evidence tax payments. 18 U.S.C. §§ 2341(2); 2342.

        71.    The CCTA, 18 U.S.C. §§ 2341-2346, was enacted to assist state and local

governments in enforcing their tobacco laws ands accordingly provides for civil enforcement

actions by state and local governments. 18 U.S.C. § 2346.

        72.    New York City and State each impose an excise tax on cigarettes possessed for

sale or use in the City and State. The two jurisdictions require the use of a joint City-State tax

stamp to evidence the payment of cigarette taxes. N.Y. Tax L. §§ 471, 471-a; Ad. Code § 11-

1302.

        73.    None of the cigarettes shipped, transported, received, possessed, sold, distributed

or purchased by the Cigarettes Unlimited Defendants or the Traffickers were affixed with the

joint New York State/New York City tax stamp. Nor could they have been; only licensed New

York “stamping agents” are permitted to affix tax stamps. None of the cigarettes shipped,

transported, and distributed in or into New York by the Cigarettes Unlimited Defendants or the

Traffickers were delivered to a New Yok-licensed stamping agent.

        74.    The cigarettes shipped, transported, received, possessed, sold, distributed or

purchased by the Cigarettes Unlimited Defendants or the Traffickers are contraband cigarettes

within the meaning of the CCTA because (i) there is a State and a City cigarette tax applicable to

the cigarettes; (ii) New York State and City both require a stamp to be placed on packages of



                                               - 21 -
Case 1:19-cv-03998-ILG-RLM Document 1 Filed 07/11/19 Page 22 of 36 PageID #: 22



cigarettes to evidence payment of cigarette taxes; (iii) the Cigarettes Unlimited Defendants and

the Traffickers transported, sold, possessed and distributed more than 10,000 cigarettes found

within the State and the City without tax stamps; and (iv) no Cigarettes Unlimited Defendant or

Trafficker is a person entitled pursuant to 18 U.S.C. § 2341(2) to possess unstamped cigarettes.

         75.     Each Cigarettes Unlimited Defendant and each Trafficker had actual knowledge

that the cigarettes that they shipped, transported, received, possessed, sold, distributed or

purchased, which far exceeded 10,000 cigarettes, were transported to New York City and State

for sale and distribution without tax stamps affixed and without payment of applicable cigarette

taxes.

                                ALLEGATIONS RELATED TO RICO

         76.     Each Cigarettes Unlimited Defendant8 and each Trafficker9 is a member of or is

associated with an association-in-fact enterprise referred to herein as the “Cigarettes Unlimited

Enterprise.” The Cigarettes Unlimited Enterprise engages in the shipment, transport, receipt,

possession, sale, distribution or purchase of contraband cigarettes by purchasing Virginia-taxed

cigarettes in Virginia, and distributing them in Kings County and Richmond County, New York,

and elsewhere, generating millions of dollars in illicit profits by evading New York’s mandatory

cigarette distribution system.

         77.     At all times relevant to this complaint, the Cigarettes Unlimited Enterprise has

been an “enterprise” within the meaning of 18 U.S.C. § 1961(4). The Cigarettes Unlimited

Enterprise engages in, and its activities affect, interstate commerce. The Cigarettes Unlimited


8
 Specifically, John A. Lash, III, Anita Lash, Stephen D. Riley, Shana L. Biller, Mary Riley, Margaret Clark,
Candice S. Fox, Monique Pearson, Julius Peters-Brandon, Joanna Petties, Paula K. Sloan, Derrick L. Whiting,
Jessica Whitehead, Beth Wyndham and John or Jane Does 1-15 are each a member or associate of the Cigarettes
Unlimited Enterprise.
9
 Specifically, Debra A. Antico, Joseph N. Antico, Thomas Guglielmo, Meryle McGowan, Robert A. Schmidt,
Razik K. Sharki and John or Jane Does 16-30 are each a member or associate of the Cigarettes Unlimited Enterprise.

                                                     - 22 -
Case 1:19-cv-03998-ILG-RLM Document 1 Filed 07/11/19 Page 23 of 36 PageID #: 23



Enterprise constitutes an ongoing organization whose employees and members function as a

continuing unit for the common purpose of achieving the objectives of the Enterprise, which

included earning money by distributing Virginia-stamped cigarettes in New York.

        78.     Each Cigarettes Unlimited Defendant participates in the affairs of the Cigarettes

Unlimited Enterprise by selling tax-paid Virginia cigarettes to the Traffickers with the

knowledge that the Traffickers intend to and do in fact transport the cigarettes into New York

City for distribution and sale in the City. Each Cigarettes Unlimited Defendant participates in the

affairs of the Cigarettes Unlimited Enterprise by using the three Cigarettes Unlimited stores as

“fronts,” in which apparent Virginia retail cigarette outlets in fact are operate as locations for

cigarette sales to the Traffickers.

        79.     Each Trafficker participates in the affairs of the Cigarettes Unlimited Enterprise

by buying tax-paid Virginia cigarettes from the Cigarettes Unlimited Defendants, intending to

and in fact transporting those cigarettes into New York City for distribution and sale in the City.

        80.      Each Trafficker participates in the operation of the Cigarettes Unlimited

Enterprise by receiving cigarette orders from buyers in New York, placing orders with Cigarettes

Unlimited, and then transporting cigarettes from Cigarettes Unlimited by motor vehicle to New

York into New York City for distribution and sale in the City.

        81.     The RICO statute, 18 U.S.C. § 1961 et seq., makes it unlawful for any person

employed by or associated with any enterprise engaged in or affecting interstate commerce to

conduct or participate, directly or indirectly, in the conduct of the enterprise’s affairs through a

pattern of racketeering activity.

        82.     “Racketeering activity” includes any act indictable under 18 U.S.C. § 2341 et

seq., i.e., trafficking in contraband cigarettes in violation of the CCTA. See 18 U.S.C. § 1961(1).



                                               - 23 -
Case 1:19-cv-03998-ILG-RLM Document 1 Filed 07/11/19 Page 24 of 36 PageID #: 24



A CCTA violation is a RICO “predicate offense.” Violation of the CCTA constitutes

“racketeering activity” within the meaning of the RICO statute.

                     The Purposes, Methods and Means of the Enterprise

       83.     The principal purpose of the Cigarettes Unlimited Enterprise is to generate money

for its members by engaging in the shipment, transport, receipt, possession, sale, distribution or

purchase of contraband cigarettes. The Cigarettes Unlimited Defendants and the Traffickers, as

members or associates of the Cigarettes Unlimited Enterprise, sought to and did participate in

achieving the purpose of the Enterprise through various legal and illegal activities.

       84.     The Cigarettes Unlimited Defendants receive orders for cigarettes from the

Traffickers and fill those orders knowing that the cigarettes sold to the Traffickers were not

affixed with joint New York State/New York City tax stamps and would be immediately

transported to New York. The Cigarettes Unlimited Defendants took all necessary steps to permit

the Enterprise to succeed in earning money through the distribution of contraband cigarettes.

       85.     At all times relevant to this complaint, the Cigarettes Unlimited Defendants and

the Traffickers participated in the conduct of the affairs of the Cigarettes Unlimited Enterprise by

shipping, transporting, receiving, possessing, selling, distributing or purchasing contraband

cigarettes in or into New York City and State, or arranging therefor.

       86.     At all times relevant to this complaint, the Cigarettes Unlimited Defendants and

the Traffickers conducted the affairs of the Cigarettes Unlimited Enterprise through a pattern of

racketeering activity within the meaning of 18 U.S.C. § 1961(1)(B), consisting principally of

multiple and continuing instances of contraband cigarette trafficking in violation of 18 U.S.C. §

2341 et seq.




                                               - 24 -
Case 1:19-cv-03998-ILG-RLM Document 1 Filed 07/11/19 Page 25 of 36 PageID #: 25



                                        Racketeering Acts

       87.      At all times relevant to this complaint, the Cigarettes Unlimited Defendants and

the Traffickers knowingly and intentionally shipped, transported, received, possessed, sold,

distributed or purchased contraband cigarettes namely, more than 10,000 cigarettes lacking joint

New York State/New York City tax stamps, in violation of the CCTA, 18 U.S.C. § 2341 et seq.

Each transaction or aggregate of transactions involving 10,000 cigarettes constitutes a separate

violation of the CCTA and hence an act of racketeering as defined by the RICO statute. The

Cigarettes Unlimited Defendants and the Traffickers committed more than two racketeering acts

during the ten years preceding the filing of this complaint.

       88.      The foregoing racketeering acts constitute a pattern of racketeering activity within

the meaning of 18 U.S.C. § 1961, in that they consist of two or more acts of racketeering activity

having a common purpose within a ten-year period.

                          Role of The Cigarettes Unlimited Defendants

       89.      At all times relevant to this complaint, the Cigarettes Unlimited Defendants

participated in the management and operation of the Cigarettes Unlimited Enterprise by, among

other things:

             a. Engaging in the long-term planning and day-to-day activities required to sell, ship
                and distribute contraband cigarettes;

             b. Arranging for the sale, shipment, transport and distribution of contraband
                cigarettes into New York City;

             c. Selling Virginia-taxed cigarettes to persons whom the Cigarettes Unlimited
                Defendants knew and intended transported the cigarettes to New York City and
                State for sale and distribution;

             d. Receiving orders for Virginia-taxed cigarettes from the Traffickers, and arranging
                for the cigarettes to be sold to the Traffickers with the knowledge that the
                cigarettes would be transported to New York for distribution and sale;

                                               - 25 -
Case 1:19-cv-03998-ILG-RLM Document 1 Filed 07/11/19 Page 26 of 36 PageID #: 26




             e. Employing and instructing other individuals to engage in all of the above
                activities.

       90.      At all times relevant to this complaint, the Traffickers participated in the

management and operation of the Cigarettes Unlimited Enterprise by, among other things:

             a. Engaging in the long-term planning and day-to-day activities required to
                purchase, receive, transport, sell, and distribute contraband cigarettes;

             b. Arranging for the sale, shipment, transport and distribution of contraband
                cigarettes from Virginia to New York City;

             c. Possessing, distributing, and selling Virginia-taxed cigarettes to persons in New
                York City;

             d. Receiving orders for Virginia-taxed cigarettes from New York residents, ordering
                the cigarettes for them, and arranging for the cigarettes to be delivered to them;

             e. Employing and instructing other individuals to engage in all of the above
                activities.

             ALLEGATIONS RELATED TO CONSPIRACY TO VIOLATE RICO

       91.      At all times relevant to this complaint, the Cigarettes Unlimited Defendants and

the Traffickers conspired among themselves to violate the provisions of 18 U.S.C. § 1962(c), in

violation of 18 U.S.C. § 1962(d), by agreeing to further endeavors of the Cigarettes Unlimited

Enterprise that, when completed, constituted contraband cigarette trafficking, in violation of the

CCTA, 18 U.S.C. § 2341 et seq.

       92.       At all times relevant to this complaint, the Cigarettes Unlimited Defendants and

the Traffickers agreed to a plan whereby the Cigarettes Unlimited stores would operate as a retail

tobacco outlet in Virginia, obtain large quantities of Virginia-taxed cigarettes, and sell the

cigarettes to the Traffickers, whom the Cigarettes Unlimited Defendants knew and intended



                                              - 26 -
Case 1:19-cv-03998-ILG-RLM Document 1 Filed 07/11/19 Page 27 of 36 PageID #: 27



would transport the cigarettes to New York City for re-sale, without affixing New York State or

City tax stamps.

       93.     At all times relevant to this complaint, the Traffickers and the Cigarettes

Unlimited Defendants agreed to a plan whereby the Traffickers would obtain large quantities of

Virginia-taxed cigarettes from the Cigarettes Unlimited Defendants and sell the cigarettes in

New York City without New York State or City tax stamps.

       94.     The Cigarettes Unlimited Defendants and the Traffickers each recognized that an

essential element of the plan consisted of multiple violations of the CCTA, 18 U.S.C. § 2341 et

seq. The Cigarettes Unlimited Defendants and the Traffickers agreed that certain members of the

Cigarettes Unlimited Enterprise would commit CCTA violations while other Enterprise members

would engage in conduct intended to support and facilitate those violations of the CCTA.

       95.     At all times relevant to this complaint, the Cigarettes Unlimited Defendants and

the Traffickers formed the Cigarettes Unlimited Enterprise, an enterprise that engaged in, and the

activities of which affected, interstate and foreign commerce, and then knowingly and

intentionally conspired to violate 18 U.S.C. § 1962(c), that is, to conduct and participate, directly

and indirectly, in the conduct of the affairs of the Cigarettes Unlimited Enterprise through a

pattern of racketeering activity, as defined in 18 U.S.C. §§ 1961(1), (5).

       96.     The pattern of racketeering activity through which the Cigarettes Unlimited

Defendants and the Traffickers agreed to conduct the affairs of the Cigarettes Unlimited

Enterprise consisted of acts of contraband cigarette trafficking into New York City. The

Cigarettes Unlimited Defendants and the Traffickers each agreed that some conspirators would

commit at least two acts of racketeering in conducting the affairs of the Cigarettes Unlimited

Enterprise and other conspirators would assist in those acts.



                                               - 27 -
Case 1:19-cv-03998-ILG-RLM Document 1 Filed 07/11/19 Page 28 of 36 PageID #: 28



                      ALLEGATIONS RELATED TO THE PACT ACT
                           (Cigarettes Unlimited Defendants)

       97.     Pursuant to the PACT Act, 15 U.S.C. § 375(4), a “consumer” is any person that

purchases cigarettes or smokeless tobacco, but not including any person lawfully operating as a

manufacturer, distributor, wholesaler, or retailer of cigarettes or smokeless tobacco. 5 U.S.C. §

375

       98.     Pursuant to the PACT Act, 15 U.S.C. § 375(5), a “delivery sale” is any sale of

cigarettes to a “consumer” in which the seller is not in the physical presence of the consumer

when the order is placed, or the seller is not in the physical presence of the consumer when the

consumer obtains possession of the cigarettes, or the cigarettes are delivered to the consumer by

any method of remote delivery, such as common carrier. See 15 U.S.C. § 375(5).

       99.     The Cigarettes Unlimited Defendants’ sales of cigarettes to the Traffickers were

delivery sales to “consumers” within the meaning of the PACT Act, 15 U.S.C. § 375(4), because

the Traffickers, the purchasers of the cigarettes, were not licensed by New York State or City to

deal in tobacco products and were therefore not “lawfully-operating cigarette manufacturers,

distributors, wholesalers or retailers.”

       100.    The Cigarettes Unlimited Defendants’ sales of cigarettes to the Traffickers’ were

“delivery sales” within the meaning of the PACT Act, 15 U.S.C. § 375(5), because the Cigarettes

Unlimited Defendants and the Traffickers were not in one another’s physical presence when the

orders were placed by telephone. See 15 U.S.C. § 375(5).

       101.    A “delivery seller” is a person who makes a delivery sale. 15 U.S.C. § 375(6).

The Cigarettes Unlimited Defendants are “delivery sellers” because they engaged in remote

transactions with cigarettes.




                                             - 28 -
Case 1:19-cv-03998-ILG-RLM Document 1 Filed 07/11/19 Page 29 of 36 PageID #: 29



       102.   The delivery sales by the Cigarettes Unlimited Defendants were made in interstate

commerce within the meaning of the PACT Act, because the orders were placed by telephone

and/or the cigarettes were sent from Virginia to New York. See 15 U.S.C. §§ 375.

       103.   Under the PACT Act, any person that sells, transfers, or ships for profit cigarettes

in interstate commerce into New York State in a delivery sale must file with the New York State

Department of Taxation and Finance specified information identifying the seller and must also

file, not later than the 10th day of each calendar month, a memorandum containing specified

information concerning each and every shipment of cigarettes made during the previous calendar

month into New York State. Such persons must also file copies of the memorandum concerning

any and all cigarette shipments into New York State with the New York City Department of

Finance and the Corporation Counsel of the City of New York. See 15 U.S.C. § 376.

       104.   In addition to the above reporting requirements, the PACT Act requires that any

delivery seller making a delivery sale into New York City and/or State:

           a. Comply with all laws governing the sale of cigarettes in New York City and/or
              State. 15 U.S.C. § 376a(a)(3);

           b. Make certain that all applicable cigarette taxes have been paid to each jurisdiction
              and that the required tax stamps have been affixed before the delivery sale is
              made. 15 U.S.C. §§ 376a(a)(4), (d);

           c. Assure that the weight of cigarettes sold, delivered, or caused to be delivered in a
              single sale or delivery does not exceed ten pounds. 15 U.S.C. §§ 376a (a), (b)(3);

           d. Place specified notices on the outside of the packages involved in the delivery
              sale. 15 U.S.C. §§ 376a (a), (b)(1), (2); and

           e. Deliver the cigarettes by a method that requires the person to whom the delivery
              is made to provide age verification to the delivery service. 15 U.S.C. §§ 376a (a),
              376a (b)(4).



                                             - 29 -
Case 1:19-cv-03998-ILG-RLM Document 1 Filed 07/11/19 Page 30 of 36 PageID #: 30



        105.    None of the delivery sales made by the Cigarettes Unlimited Defendants to the

Traffickers were reported to New York State or to the New York City Department of Finance or

to the Office of the Corporation Counsel of the City of New York in a memorandum describing

the particulars of the sales.

        106.    None of the delivery sales made by the Cigarettes Unlimited Defendants were of

cigarettes on which taxes had been paid or to which tax stamps had been affixed.

        107.    New York State and City requires persons who sell cigarettes in New York to

obtain a license.    None of the Cigarettes Unlimited Defendants and/or the Traffickers are

licensed to sell cigarettes in New York.

        108.    Neither the Cigarettes Unlimited Defendants nor the Traffickers used a method of

delivery that required the age of the buyer to be verified upon delivery.

           ALLEGATIONS RELATED TO VIOLATION OF N.Y. PHL § 1399-ll
                              (Traffickers)

        109.    N.Y. PHL § 1399-ll(1) provides that, in New York State, cigarettes may be

shipped only to (a) licensed cigarette tax agents, licensed wholesale dealers, or registered retail

dealers, (b) export warehouse proprietors or customs bonded warehouse operators, or (c) agents

of the federal or state government.

        110.    None of the Traffickers delivered cigarettes to (a) a licensed cigarette tax agent,

licensed wholesale dealer, or registered retail dealer, (b) an export warehouse proprietor or

customs bonded warehouse operator, or (c) an agent of the federal or state government.

        111.    The Traffickers knowingly transporting thousands of cartons of cigarettes to

persons that the Traffickers knew were not (a) licensed cigarette tax agents, licensed wholesale

dealers, or registered retail dealers, (b) export warehouse proprietors or customs bonded

warehouse operators, or (c) agents of the federal or state government.

                                              - 30 -
Case 1:19-cv-03998-ILG-RLM Document 1 Filed 07/11/19 Page 31 of 36 PageID #: 31



       112.   By knowingly transporting cigarettes to persons in New York City other than

those designated as the permissible recipients of cigarette deliveries set forth in N.Y. PHL §

1399-ll, the Traffickers violated N.Y. PHL § 1399-ll.

                                FIRST CLAIM FOR RELIEF

          (All Defendants - Violation of the Contraband Cigarette Trafficking Act

       113.   The City realleges paragraphs 1-112 above as if fully set forth herein.

       114.   Pursuant to the CCTA, 18 U.S.C. § 2346, the City, as a local government, is

empowered to bring an action in federal district court to prevent and restrain violations of the

CCTA, and to obtain any other appropriate forms of relief from CCTA violations, including civil

penalties, equitable remedies, and damages.

       115.   At all times relevant to this complaint, each of the Cigarettes Unlimited

Defendants and each Trafficker knowingly shipped, transported, sold and/or distributed

contraband cigarettes within the meaning of 18 U.S.C. § 2341(2), in that the Cigarettes

Unlimited Defendants and the Traffickers each engaged in such activities with more than 10,000

cigarettes that bore neither the New York State tax stamp nor the joint New York State/New

York City tax stamp and were possessed by, shipped, transported, sold and distributed to persons

located in New York City.

       116.   As a direct result of the foregoing violations of the CCTA by the Cigarettes

Unlimited Defendants and the Traffickers, the City has suffered and continues to suffer damages.

       117.   The Cigarettes Unlimited Defendants and the Traffickers will continue to violate

the CCTA unless enjoined.

                              SECOND CLAIM FOR RELIEF

                      (All Defendants-Violation of 18 U.S.C. § 1962(c))

       118.   The City realleges paragraphs 1-117 as if fully set forth herein.

                                              - 31 -
Case 1:19-cv-03998-ILG-RLM Document 1 Filed 07/11/19 Page 32 of 36 PageID #: 32



       119.    New York City is a “person” as defined in 18 U.S.C. § 1961(3).

       120.    The Cigarettes Unlimited Defendants and the Traffickers are each a “person” as

defined in 18 U.S.C. § 1961(3) and as used in 18 U.S.C. § 1962(c).

       121.    The Cigarettes Unlimited Enterprise is an “enterprise” as defined in 18 U.S.C. §

1961(4) and as used in 18 U.S.C. §§ 1962(c). The Cigarettes Unlimited Enterprise engages in

activities affecting interstate commerce and has done so at all times relevant to the complaint.

       122.    Each Cigarettes Unlimited Defendant and each Trafficker is a member or is

associated with the Cigarettes Unlimited Enterprise. Each Cigarettes Unlimited Defendant and

each Trafficker conducts or participates in the management and operation of the affairs of the

Enterprise through a pattern of racketeering activity within the meaning of 18 U.S.C. §§

1961(1)(B), 1961(5) and 1962(c), namely, multiple and repeated acts of contraband cigarette

trafficking, in violation of 18 U.S.C. §§ 2341 et seq.

       123.    The acts of contraband cigarette trafficking engaged in by the Cigarettes

Unlimited Defendants and Traffickers constitute a pattern of racketeering activity within the

meaning of 18 U.S.C. § 1961(5), because the acts are related to one another and are continuous.

The acts are connected to one another as part of a plan to accomplish a uniform purpose, which

is the making of money from the receipt, sale, possession, and distribution of contraband

cigarettes. The repeated nature of the conduct and the threat of similar conduct occurring in the

future make the acts continuous.

       124.    New York City has suffered injury to its business or property within the meaning

of 18 U.S.C. § 1964(c) by reason of the violation of 18 U.S.C. § 1962(c) by the Cigarettes

Unlimited Defendants and the Traffickers.




                                               - 32 -
Case 1:19-cv-03998-ILG-RLM Document 1 Filed 07/11/19 Page 33 of 36 PageID #: 33



                                 THIRD CLAIM FOR RELIEF

                       (All Defendants-Violation of 18 U.S.C. § 1962(d))

       125.    The City realleges paragraphs 1-124 as if fully set forth herein.

       126.    New York City is a “person” as defined in 18 U.S.C. § 1961(3).

       127.    Each one of the Cigarettes Unlimited Defendants and each Trafficker is a

“person” as defined in 18 U.S.C. § 1961(3) and as used in 18 U.S.C. § 1962(d).

       128.    The Cigarettes Unlimited Enterprise is an “enterprise” within the meaning of 18

U.S.C. §§ 1961(4) and 1962(c). The Cigarettes Unlimited Enterprise engages in and its activities

have an effect on interstate commerce.

       129.    The Cigarettes Unlimited Defendants and the Traffickers conspired with one

another to violate 18 U.S.C. § 1962(c) in that these defendants agreed among themselves to

conduct the affairs of the Cigarettes Unlimited Enterprise through acts that, when completed,

would satisfy all of the elements of a predicate offense, to wit, contraband cigarette trafficking,

in violation of the CCTA, 18 U.S.C. §§ 2341 et seq.

       130.    With knowledge that the Cigarettes Unlimited Enterprise engaged in multiple and

repeated acts of contraband cigarette trafficking in violation of the CCTA, 18 U.S.C. §§ 2341, et

seq., the Cigarettes Unlimited Defendants and the Traffickers each agreed among themselves that

the affairs of the Cigarettes Unlimited Enterprise would be conducted in a manner that would

facilitate cigarette trafficking and lead to the success of the scheme to traffic contraband

cigarettes into New York City.

       131.    The scheme to traffic contraband cigarettes into New York City constitutes a

pattern of racketeering activity within the meaning of 18 U.S.C. § 1961(5). The predicate acts

are both related and continuous. The acts are connected to one another as part of a scheme to

accomplish a uniform purpose, which is the profiting from the sale of contraband cigarettes in

                                              - 33 -
Case 1:19-cv-03998-ILG-RLM Document 1 Filed 07/11/19 Page 34 of 36 PageID #: 34



New York City. The repeated nature of the conduct during the period of the scheme and the

threat of similar conduct occurring in the future make the acts continuous.

       132.       New York City has suffered injury to its business or property within the meaning

of 18 U.S.C. § 1964(c) by reason of the Cigarettes Unlimited Defendants’ and the Traffickers’

violation of 18 U.S.C. § 1962(d).

                                  FOURTH CLAIM FOR RELIEF

                  (Cigarettes Unlimited Defendants-Violation of the PACT Act)

       133.       The City repeats and realleges paragraphs 1-112 as if fully set forth herein.

       134.       Pursuant to the PACT Act, 15 U.S.C. § 378, the City, as a local government, is

empowered to bring an action in federal district court to prevent and restrain violations of the

PACT Act and to obtain any other appropriate forms of relief from such violations, including

civil penalties, disgorgement and damages.

       135.       The Cigarettes Unlimited Defendants are each “delivery sellers” within the

meaning of the PACT Act, 15 U.S.C. § 375(6).

       136.       The persons to whom the Cigarettes Unlimited Defendants sell cigarettes are

“consumers” within the meaning of the PACT Act, 15 U.S.C. § 375(4).

       137.       As to the deliveries of cigarettes by the Cigarettes Unlimited Defendants, (i) none

of the sales were reported to New York City in a memorandum describing the particulars of the

sales pursuant to 15 U.S.C. § 376; (ii) the Cigarettes Unlimited Defendants did not comply with

any of the requirements for making delivery-sales, pursuant to 15 U.S.C. § 376a, including but

not limited to 15 U.S.C. § 376a(a)(3) and (4) requiring compliance with New York tax and

licensing laws.

       138.       Unless enjoined, the Cigarettes Unlimited Defendants and the Traffickers will

continue to make delivery-sales to consumers without complying with the PACT Act.

                                                 - 34 -
Case 1:19-cv-03998-ILG-RLM Document 1 Filed 07/11/19 Page 35 of 36 PageID #: 35



       139.   As a direct result of the Cigarettes Unlimited Defendants’ violation of the PACT

Act, the City has suffered and continues to suffer damages.

                                 FIFTH CLAIM FOR RELIEF

                    (Traffickers-Violation of N.Y. Pub. Hlth. L. § 1399-ll)

       140.   The City repeats and realleges paragraphs 1-112 as if fully set forth herein.

       141.   The Traffickers knowingly selling and transporting thousands of cartons of

cigarettes to persons in New York City that the Traffickers knew were not (a) licensed cigarette

tax agents, licensed wholesale dealers, or registered retail dealers; or (b) export warehouse

proprietors or customs bonded warehouse operators; or (c) agents of the federal or state

government.

       142.   By knowingly selling and/or transporting cigarettes to persons in New York City

other than those designated as permissible recipients of cigarette deliveries by N.Y. PHL § 1399-

ll, the Traffickers violated N.Y. PHL § 1399-ll, and are accordingly liable to the City for the

$100 per pack penalty imposed by that section.

              WHEREFORE, New York City respectfully prays that the Court grant judgment

against defendants as follows:

                  a. On the First Claim For Relief, requiring the Cigarettes Unlimited
                     Defendants and the Traffickers jointly and severally (i) to pay the City
                     money damages in an amount equal to the amount of the City tax imposed
                     on the cigarettes distributed into the City by the Cigarettes Unlimited
                     Defendants and/or each Trafficker in violation of the CCTA, 18 U.S.C. §
                     2341 et seq. and (ii) to pay the City civil penalties available under the
                     CCTA and (iii) permanently enjoining the Cigarettes Unlimited
                     Defendants and the Traffickers from violating the CCTA, 18 U.S.C. §
                     2341 et seq. by shipping, transporting, receiving, possessing, selling,
                     distributing or purchasing contraband cigarettes in or into New York;

                  b. On the Second Claim For Relief, pursuant to the RICO statute, 18 U.S.C.
                     § 1962(c) et seq., requiring the Cigarettes Unlimited Defendants and the

                                             - 35 -
Case 1:19-cv-03998-ILG-RLM Document 1 Filed 07/11/19 Page 36 of 36 PageID #: 36



                  Traffickers, jointly and severally, to pay the City money damages in an
                  amount equal to three times the amount of the City tax imposed on the
                  cigarettes distributed into the City by the Cigarettes Unlimited Defendants
                  and the Traffickers in violation of RICO, and attorney’s fees;

               c. On the Third Claim For Relief, pursuant to the RICO statute, 18 U.S.C. §
                  1962(d), requiring the Cigarettes Unlimited Defendants and the
                  Traffickers, jointly and severally, to pay the City money damages in an
                  amount equal to three times the amount of the City tax imposed on the
                  cigarettes distributed into the City by the Cigarettes Unlimited Defendants
                  and the Traffickers for conspiring to violate RICO, and attorney’s fees;

               d. On the Fourth Claim For Relief, (i) requiring the Cigarettes Unlimited
                  Defendants jointly and severally (i) to pay the City money damages equal
                  to the amount of the City tax imposed on the cigarettes delivered into the
                  City by the Cigarettes Unlimited Defendants in violation of the PACT Act,
                  15 U.S.C. § 375 et seq. and (ii) to pay the City the civil penalties provided
                  for in the PACT Act, 15 U.S.C. § 377, specifically $5000 for the first
                  violation and $10,000 for each violation thereafter; and (iii) permanently
                  enjoining the Cigarettes Unlimited Defendants from violating the PACT
                  Act, 15 U.S.C. § 375 et seq.

               e. On the Fifth Claim For Relief, requiring the Traffickers to pay the City the
                  $100 for each pack of cigarettes delivered into the City by the Traffickers
                  in violation of N.Y. Pub. Hlth. L. § 1399-ll; and

               f. Awarding such other and further relief as the Court may deem appropriate.

Dated: New York, New York
       July 11, 2019

                                         ZACHARY W. CARTER
                                         Corporation Counsel of the
                                           City of New York
                                         Attorney for Plaintiff the City of New York
                                         100 Church Street, Room 20-99
                                         New York, New York 10007
                                         (212) 356-2032


                                         By:       __________s/____________________
                                                   Eric Proshansky (EP 1777)
                                                   Assistant Corporation Counsel

                                          - 36 -
